Citation Nr: 0534402	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  04-13 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1962 to July 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO determined that no new and material 
evidence had been submitted to reopen the previously denied 
claim of entitlement to service connection for bilateral 
hearing loss.  

In April 2004, the veteran initiated a new claim for 
entitlement to service connection for depression, and he has 
subsequently submitted evidence in support of the claim.  As 
that claim has not yet been developed for adjudication and is 
not currently certified on appeal to the Board, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss, claimed as 
partial deafness in both ears, was denied by a November 2001 
rating decision.  The veteran was properly notified of the 
decision that same month, and an appeal of the decision was 
not initiated.  

2.  The evidence received since the November 2001 rating 
decision does not bear directly and substantially upon the 
issue of service connection for bilateral hearing loss, 
claimed as partial deafness in both ears, nor does it, by 
itself or in conjunction with evidence previously assembled, 
relate to an unestablished fact necessary to substantiate the 
claim.




CONCLUSIONS OF LAW

1.  The November 2001 rating decision denying service 
connection for bilateral hearing loss, claimed as partial 
deafness in both ears, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2005).

2.  New and material evidence has not been received with 
respect to the claim of entitlement to service connection for 
bilateral hearing loss, claimed as partial deafness in both 
ears, and the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records indicate that at the veteran's 
enlistment examination, in June 1962, his hearing acuity was 
noted to be normal.  In April 1963 he was admitted to the 
U.S. Naval Hospital in Bremerton, Washington, for problems 
with his hearing.  Evaluation revealed moderate to marked 
hearing loss.  The diagnosis was deafness, partial, binaural, 
perceptive type, cause undetermined.  In May 1963, a Navy 
Medical Board examined the veteran and noted that he had a 
history of some hearing loss since childhood.  The Medical 
Board continued the diagnosis listed above, and recommended 
that that veteran go before a Physical Evaluation Board.  In 
June 1963, the Physical Evaluation Board recommended that the 
veteran be discharged from service by reason of ear 
disability, holding that the disability had existed prior to 
service and had not been aggravated by service.  Later that 
same month, the Physical Review Council found that the 
veteran's hearing loss was the proximate result of his active 
duty and was ratable at 10 percent for purposes of awarding 
severance pay.  The veteran was discharged from military 
service in July 1963, and received severance pay based on the 
Physical Review Council's findings.  

In July 1963, the veteran submitted a formal claim for 
entitlement to service connection for partial deafness in 
both ears, which he indicated had started in April 1963.  

In October 1963, the veteran was afforded a VA examination in 
conjunction with his claim.  He related that he had not 
worked since discharge due to his defective hearing and that 
his hearing is getting worse.  At this examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
Not 
reported
50
LEFT
20
20
30
Not 
reported
50

Speech audiometry was not reported.  The diagnosis was 
hearing loss, nerve type, bilateral.  

In November 1963, the RO denied the veteran's claim on the 
basis that his hearing loss had existed prior to service.  
The RO also indicated that the report of his hospitalization 
during service failed to show that his ear condition was 
aggravated beyond its natural progress during service.  

The veteran submitted a notice of disagreement (NOD) in 
December 1963, and later filed a substantive appeal with the 
RO.  In April 1964, the veteran was afforded a hearing before 
the RO in which he stated that his ears were examined twice 
in service and were found to be normal.  The veteran also 
affirmed that he had reported that he had decreased hearing 
since childhood.  

In May 1964, the Board issued a decision denying the 
veteran's claim.  In support of its decision, the Board 
indicated that, although a hearing defect was not detected on 
examination prior to entry, approximately eight months later 
the veteran sought medical attention for decreased hearing, 
which he stated had existed since childhood.  The Board noted 
that during those eight months the veteran had not sought or 
received any treatment for an active ear disease or injury.  
The Board also noted that the following factors were held to 
bear materially on the question of whether the veteran's 
hearing existed prior to service:  the absence of an active 
ear disease or injury during the eight-month period during 
service, clinical data which was recorded referring to 
decreased hearing since childhood, the nature and extent of 
the condition found in service, and the proximity of its 
manifestations to the date of entry into service.  The Board 
found that the veteran's hearing loss existed prior to 
service, and that there was no increase in hearing loss 
during service.  

From July 1976 to November 1979, the veteran attempted to 
reopen his claim numerous times.  Each time the veteran 
attempted to reopen his claim, the RO determined that he had 
not submitted new and material evidence, and confirmed its 
previous rating decision denying the veteran's claim.  In 
February 1980, in response to the RO's most recent denial, 
the veteran submitted an NOD, and he subsequently filed a 
substantive appeal.  

In August 1980, the Board denied the veteran's claim, finding 
that his bilateral hearing loss was present prior to service 
and that the evidence did not show that his hearing loss 
increased in severity during service.  In making its 
determination, the Board noted the veteran's history of 
impaired hearing since childhood, the absence of trauma in 
service, and the mild hearing loss recorded in service.  The 
Board also noted that the evidence which the veteran had 
submitted in support of his claim provided information about 
the veteran's hearing after he was discharged from service, 
but did not provide any new insight into the nature and 
extent of the veteran's hearing before or during service.  
The Board further noted the Physical Review Council's opinion 
that the veteran's hearing was a result of his active duty, 
but noted that the Board must make its own independent 
determination as to the veteran's hearing loss.  

In March 1985, in an effort to reopen his claim, the veteran 
submitted a medical certificate from E.P.B., M.D., E.N.T., 
dated March 1985.  Dr. E.P.B. indicated that he had treated 
the veteran since July 1976 with a diagnosis of 
"sensorineural deafness, bilateral, etiology undetermined."  
The veteran also submitted evidence that was before the Board 
prior to its August 1980 decision denying the veteran's 
claim. 

In November 2000, the veteran submitted a private medical 
record dated that same month from A.M.O., M.D., which 
included a report of an audiometric examination.  At that 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
Approx. 
60
60
70
Not 
reported
70
LEFT
50
50
Approx. 
55
Not 
reported
Approx. 
60

Speech audiometry was not reported.  The diagnosis was mild 
hearing loss in the left ear and moderate hearing loss in the 
right ear.  

In a November 2001 rating decision, the RO determined that 
the veteran's claim could not be reopened.  In support of its 
decision, the RO stated the currently submitted evidence is 
not new and material because it refers to findings made many 
years after the veteran was discharged from service, and 
there is no indication from the physician that the condition 
is related to the veteran's military service.  

In an August 2002 written statement, the veteran indicated 
that, while on active duty in 1962, he was involved in a 
fistfight in which he received several blows to his head and 
body.  The veteran also stated that he hit his head on the 
floor during the fistfight.  He stated that he had hearing 
difficulties after that incident and that he believes it is 
one of the causes of his hearing loss.  The veteran further 
stated that in 1963 he signed a statement indicating that his 
hearing problems started when he was a young boy, but he only 
signed the statement because he was depressed at the time.  
Along with the written statement, the veteran submitted a 
Psychiatric Report from G.V.R., M.D., which contains a 
history provided by the veteran, including information about 
the fistfight mentioned above.  

In an October 2002 rating decision, the RO determined that 
the veteran's claim could not be reopened because the 
evidence submitted was not new and material.  The RO 
explained that Dr. G.V.R.'s report contains a history of 
impaired hearing during childhood and hearing difficulty 
during military service which was previously considered or 
established by the evidence of record, and is therefore not 
new evidence.  The RO also stated the evidence provided is 
not material because there is no indication that the 
veteran's impaired hearing was aggravated in service.

In his April 2004 substantive appeal, the veteran indicated 
that he never experienced hearing problems in elementary 
school, high school, or college.  He also stated that when he 
was receiving treatment at Bremerton Hospital he was made to 
sign a statement stating that he got his hearing defect as a 
young boy, and he believes the doctor based his report on the 
written statement.  The veteran further stated that he was 
not provided the results of an audiometric examination and X-
ray of his head and neck conducted at Bremerton Hospital 
while on active duty, and that he would like to submit those 
results as new evidence in support of his claim.  

In February 2005, the veteran's representative submitted an 
Informal Hearing Presentation, which details the veteran's 
arguments in support of his claim.  The veteran's 
representative stated that the new and material evidence 
submitted includes a hearing test and a medical statement 
from the veteran's psychiatrist.  The representative also 
stated that the veteran meets the requirements of the 
presumption-of-soundness doctrine (38 C.F.R. § 3.304(b)) 
because he was found to have no hearing impairment at his 
enlistment examination.  The representative further stated 
that since the veteran made statements in service against his 
own interest which were not supported by any type of 
documentation, the statements fall under 38 C.F.R. 
§ 3.304(b)(3), and may not be considered against him.

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth what evidence 
is needed in order to reopen the claim for service connection 
for bilateral hearing loss.  In an October 2003 letter, the 
RO informed the veteran of the types of evidence needed to 
substantiate his claim, as well as its duty to assist him in 
substantiating his claim under the VCAA.  

While the October 2003 letter did not explicitly ask the 
veteran to provide "any evidence in [his] possession that 
pertain[s]" to his claim, see 38 C.F.R. § 3.159(b)(1), the 
April 2004 Statement of the Case (SOC) contains the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
All of the above notices must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, 19 Vet. App. at 125.  Under these 
circumstances, the Board is satisfied that the veteran has 
been adequately informed of the need to submit relevant 
evidence in his possession.  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decision, he has not been prejudiced thereby.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  In addition, the Board notes that a 
substantial body of evidence was developed with respect to 
the veteran's claim.  Likewise, it appears that all 
obtainable and probative evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  For these reasons, any failure 
in the timing or language of VCAA notice by the RO 
constituted harmless error.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including organic diseases of the nervous 
system (e.g., sensorineural hearing loss), become manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005). 

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2005).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the Board finds 
that new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).

In denying the veteran's claim in November 2001, the RO noted 
that the evidence submitted in support of the claim was not 
new and material evidence, because it refers to findings made 
several years after the veteran was discharged from service 
and there is no indication therein that the condition is 
related to the veteran's military service.

Since the November 2001 rating decision, the new evidence 
which has been submitted consists of a May 2002 Psychiatric 
Report, which contains a history provided by the veteran 
indicating that while on active duty he was involved in a 
fistfight in which he received several blows to the head and 
also hit his head on the floor.  The veteran also submitted 
an August 2002 written statement, in which he states he 
believes the fistfight is one of the causes of his hearing 
problem.  

While the evidence mentioned above constitutes new evidence 
in the sense that it was not of record at the time of the 
previous decision, the evidence is not material because it 
does not raise a reasonable possibility of substantiating the 
claim.  In this regard, although the May 2002 Psychiatric 
Report provides a possibility that the veteran's hearing loss 
was incurred in or aggravated by the fistfight that occurred 
during his military service, the Board notes the fistfight is 
not reported in the veteran's service medical records, and is 
not substantiated by any other evidence in the record, other 
than the veteran's own assertion.  

The Board does not doubt the veteran sincerely believes his 
hearing loss was caused by service; however, there is no 
indication that he has the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In reaching the above determination, the Board recognizes the 
veteran's statement that he would like to submit as new 
evidence the results of an audiometric examination and X-ray 
of his head and neck which were conducted at Bremerton 
Hospital while he was on active duty.  The Board finds that 
this evidence is not new, and therefore does not need to be 
obtained, because the veteran's hearing acuity during service 
and while in the hospital has been considered previously.  

The Board also recognizes the arguments submitted by the 
veteran's representative regarding the application of the 
presumption of soundness doctrine and 38 C.F.R. 
§ 3.304(b)(3), which refers to statements signed by 
servicemembers relating to the origin or incurrence of a 
disease or injury.  In this regard, although the veteran's 
hearing was found to be normal at his enlistment examination 
in June 1962, the Board notes that the veteran reported in 
1963 that that he has had hearing loss since childhood and 
affirmed his statement under oath at the April 1964 RO 
hearing.  Although the veteran and his representative are now 
attempting to cast doubt on the veracity of those statements, 
the Board considers statements made and recorded 
contemporaneously during service and at the Board hearing to 
be more probative than statements made at a later date.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence received in conjunction 
with the claim to reopen is not new and material, and does 
not serve to reopen the claim for service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  Having found that the evidence is not new and 
material, we must conclude that no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).


ORDER

New and material evidence having not been submitted, the 
claim for service connection for bilateral hearing loss, 
claimed as partial deafness in both ears, is not reopened, 
and the appeal is accordingly denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


